UNITED STATES DISTRICT

X Case 2:19-cv-01340-MAK Document 2 Filed 0 3/29/19 Page 1 of 8
RX FOR THE EASTERN DISTRICT OF PENNSYLVANIA I (

1340

 

DESIGNATION FORM
{io be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the appropriate calendar}

Address of Plaintiff: 7901 State Road, Philadelphia, PA 19136

 

Address of Defendant:

 

Philadelphia

Place of Accident, Incident or Transaction:

 

 

 

Date Terminated: ! (4 / 4

2 year ves[ | Nol |
| CIVILACTIONNO. = 19~ 1340 -
\ CRIMINAL NO. ‘ or suit ves| | No[ |

ASSIGNED TO:  Jadoe hearney er ves] | No [|
_ights Yes [| No [ |

pending or within one year previously terminated action in

THIS CASEISRELATED TO: J] 3- SHY

aaynenroors ane tty

pare: 03/29/2019 Bt he Got

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

 

 

 

A B,
[CJ 1. Indemnity Contract, Marine Contract, and All Other Contracts C] 1. Insurance Contract and Other Contracts
Li 2. FELA [] 2. Airplane Personal Injury
[i 3. Jones Act-Personal Injury CL] 3. Assault, Defamation
[] 4. Antitrust (] 4. Marine Personal Injury
H 5, Patent E45. Motor Vehicle Personal Injury
6, Labor-Management Relations [] 6. Other Personal Injury (Please specify).
7, Civil Rights 555 f] 7. Products Liability
CI 8. Habeas Corpus (] 8. Products Liability - Asbestos
(1 9% Securities Act(s) Cases CL] 9. All other Diversity Cases
L} 10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases
{Please specify):
ARBITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)

i, , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought,

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable}

NOTE: A triaf de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ, 609 (5/2018)
Case 2:19-cv-01340-MAK Document 2 Filed 03/29/19 Page 2 of 8

e IN THE UNITED STATES DISTRICT COURT
u\ bh FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Talbert : CIVIL ACTION

no 19 1340

Carney, et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
{a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. (Lh

(b} Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. (CL)

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (CD

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. (L)

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases. (CC)
(f) Standard Management - Cases that do not fall into any one of the other tracks. 555 (x)
MAR 29 2019
AR Saf Megat
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
' y Case 2:19-cv-01340-MAK Document 2 Filed 03/29/19 Page 3 of 8

 

_ _ypP iCwes\es Netnex\

 

 

 

AW. cawany _
MAD Shoko Bow
WA Ra WS Svs cds Ne ee ee

 

sidked Svokess, Weksics © cost 7
ee 1 E.adtesa Wack K Vesa AaneK 7 _. .

____ Cverres Vatous\ Cas Mees —
oe. Xo 9 1340

 

 

 

 

SB handdne Casmes)
JEN das Maloney . _
Nex “ NAN aad

 

 

RSAC ak si MameS 0 ek \nexdso woe Q rere SAL Dekaaee Ss Nae a
: C axe mo comodd. Cars eden Sachin COE CED re Sed aAdae Bee

 

a Bivens Cosme Ors nen ie See Bioon Gecomiecienes A CECE.
BeBe DARREL | Npckanes MS Qae. Vissden ds CECE,
| 4 DXoxd CX d) 50 Corsa Sod Ok ces ok CRCE. _
_ SW Keokards ace sock WG dodhy sadtindsds & Sad capneds.

 

 

 

te Qo at xe Ss Ealbeoke VES ZENA DASE ah 85s aged Ss nese ae
\ Gayot Sas CCE. a
a RMeadwucecRdoseseu 16, IA god Cescasca LL, Zs Waseokers Tosh |

 

ass

| Sescame aX gsece we Sousa des RAGAEE Seu SG examina, Serer a. Noes _
: wasn esets., Yas RWaee ues a Sear dot Se ecasee SX MX Xe
| Aeasddts Sek WSR ck GMA maging See MAGNQG
__ Wexeskunen's_ K Xsicwes COs. _

(Bau Nex d SGasrdinc, ives Manes ec, ads S\aowNk vas a sohds
| Races Wade ar a SesescedBrxX.. side J Lngancy, ASSaowek
ARs Tedoswe Eso DV IO  Woondse Thyace Vook= SRA lobed eh Neds
edt & Soe, Meidnoosn Weston ods COL GAaD sed asad te

 

 

 

 

ri
i

 
Case 2:19-cv-01340-MAK Document 2 Filed 03/29/19 Page 4 of 8

WALKS, Nae Seo owk. ow OD ess ,.

VO. SABRE wake fame. Gast. LO ad SARA re os evo daar.

RRA Bads UEAesed Wa oss Noe

Me Ss Sesh. Sake, Aawake. XQaeth SBE. oy eXhaa deed, whe.
Ava Son. Svecgn ke oot. aks RAS dies Aacek 8S ue tS

. SS Dae. SACRasne. saetscny ee Age Se Sah
_“wenative Manat. Yar! Wks & wee ay Nats Sa

NT e nes She SS aed. Adaean as. Creat. xs & Sek ack. Ahaet he
cob. Nad  asceasexeec RAMA c HSS ANS Cota Ne We

AS Lee te AS race en. eek we Ss. 5 Ceres. Red rede 2.

- oat ce ERS, Ane Ss. Ns ese \aemts” SEAS dod AWet OA ORRED
seen crmeerien te ___RARRENES. Bere neon

wa Gren BENE echoes nes We CECE Ane she. | edd XO Seine _
Sf soRAA or Sosatiooy ots NES A Scene ng

US Sess mse mien. ek aaWichend. cmOSE DS RASA Mo ne.

__. ee SMW, vasSex_Neasinn 4 os. Beans. efexe ASIA WS. A WSS NO a
—_eanensind Sars on Se On sedsass Aas.

aes Sr Eee s, Nok
ee ee SAS SEWOSs. Noe BR AE we \seeaty OOK Ses SA SSE gh

Mo Werks. Gres esmednored. Sion, CASES RK So Loe cane —

ne Lon TSN ASE EA. DOs enc an d_ MAC EYS aw So Laas Svea “Seyn dhe

cee een ose SN Sox Xone wedi ‘ “Yeo eA cee

RASS. eh aN ‘ccmuae. wes. doe. Ae Qadiuedsss e.

3 oReKeodsadss. Commer Sor, GE S «.«. BA SV. 2 Manni «: -
AK. COSAREAAG CONSE sa ire rsa dseSs. No \oe aeeactses. er

nha ee eas NO —s aS ay ames SS ase BAN oN wage, See Roane Say

an retin rere te

 
Case 2:19-cv-01340-MAK Document 2 Filed 03/29/19 Page 5 of 8

a (8 Sahacy Sse dea; Sada Scan. ASe adoew artes Se wdda 2
| aac seanehets dh Se SSeS Sess Sis QraneS 44 ae |

 

 

_ CB. &sXonoS Ne gets Satsoha SS  ases i emdo Qewke BS

 

Ass ase en. Stes BS AONE oes ney aaa Se WOre .

 

 

| SB ads essaess 25 Re Sve. ok eye Secs “eamesess Samae Wee
_ etsaatkes sdsSe es Soe. Qaeae aide eXerbeoss iaese Ye
ON Wiasdea sok. Ceres SacheN wos casdiesda Lah Ved Ne Seeke

 

Bo Gas Qees “wes > Grex SCC 28S Ne ives Sones |
Cane x SEioa, Ss 8 RNS dso ec. __ anes 2 HERE A 4 WEBEeTeAS

Nea ENA SS te

\A 4 WABSrcawha ; we? Aer Sad. Casson Snaae Fan sarer “Nes Msg [BARS

ae :

 

 

de AREA 3 ADL Aarne.”

 

SS ARAN Sse j@me\ok isdsac. > “Se hess Pine SAGES No ee

. | . ‘eke s mekwatss‘o eaacer % Sat SS aad SSSR_ exaQeanents, As aids, —_—
: Noe Nada Sneseds casted SSS Skat Casas smectic as

yes cet PRN SS ASS Ok case Nae, ASASS A “

 

 

 

 

 

20. Cas ners sad ed\aneny Jaane SA Nenoieaeg. & Ye Nass DS
Udveds Rawk \uss eses SXek a egos Ree SSRs ass sel aes

Yoo. ieivesen & Wo ses Kastvem Me ads BR eMC Soh

EXL SGA agus BSN vo sesyense Sresedos, ses Oss.

Qareds so “scam eanecs Swe acu es es d\cs__ Red Mee

Tneesey Aeron cask oN Nesey, Axe SAG SEASON MAY 8 _—

aes | sed tacaQwu Sosk Sod\ese'S Raa se ce rw ot

meaner asdkn Anche soinomisa Sk Sneend . he

 

 

 

 

 

Bo ES Qe dtsd \e ssa Gex Ses exexddaney WS Ssdeh..

Me see Se MESS,

Bi neces Naserncic “adrtracdiwe gaicu abo, “esacace Coasneys anh

 

 

‘Ss Nanea asece aance. & rowrte Vast lonioe 3 De! Sema

 

L lodaadiod KeusQodS “namebe S Lost Ace aleaed‘ Seaaisdoe Ss aah
Keys Saots Pewee Vass B& noxod ky Rox naka, \locve ds. @
Case 2:19-cv-01340-MAK Document 2 Filed 03/29/19 Page 6 of 8

 

 

 

a oa SRE EDA BINARY. Se Aare’ Sa one Daas. ee \aoats SS
coe _ Raw dres ok Mont. Wide dt Rass eons enue
WSN ds. \nason. Sse ores, sads- NEE 6 ccna einai |

2. » Shaner. wads LAKden, Gaas. Sc. Wades “SaSN. aX Mees... Moos Se
: Useniondds Sh Scan ds Chey Nava ones. SernedehenkeS.. BER
coco oe RUTESIEN Sou Nwe ie OC Axo. SES CONC Ei en net
LE povdeneaend Casnents Qeorxe. watered 2 LSE. yewendahes
ee Re ages. ROR, Sods. Aston SARA ENE LEN, ewesssesed

_ eee Rae. ESS, acest NNR RANT SECON ee
_ tN Sano, oe Soasdy DAA, Needs Dats. Bd segodd. C ASSES a

co he SE ENE... Se BA Ta Sas ee. Casnes aes Ses Se

_ Lams Neags Asin St. “SRN Dadi se Sees Ssadhss ou. -
ee Aad AESNETNA, Crate SSRN (RS. Shoes “asnnseS Seta
ae eae dds LORS __ORED CATS PAA _see@\enss. SEOs. Lee SV ee

ae gectdine, NSS aac Ne Sexe see Qe. se@\Qa toh
ee “1s Monet Eersreorn med Madame KAWA Sa se SAS ec. ee
Uo sdke he se SMAAK ss Mess rere e Wao eo
_AMSERE KORE: QNaass Sy Banani sages agro S YeSeabadtS
as Ane aioe é So
fA) cos Rens sales ST © 350, ES ee

6B) gues ne 4 $ 850.060 00

: MD Cos andr Gees iS gay. et
. _®. Sanda Moyes saKek Acemed. HK oXSsow a
+ — heseloy. Nex a Awe, Ave. Caceng APS. Ney, _Xeue_ woo ao oxsecX |

 

 

mene KES ened MOS. RQES NBC Ab a eevee eesti en

  

 

 

 

 

: a\ye \WY\
_ i :
I I

340/AffarsoDidealthdioresdalec aexB/19 Page 7 of 8

Red Lion and Knights Roads
Philadelphia, PA 49144

216-812-4000

  

Discharge Instructions

 

 

Patient! TALBERT, CHARLES . DOB: 3/27/1984
01313989/1905841762 Date Printed: 2/97/2018 4:56:48 Dha
Allergies: Motrin Childrens — Tylenol

We are pleased io have baen able to provide you with Emergency Care here at Jefferson Health Northeast, Please
review these instructions again at home in detail as described io you in order io batier understand your diagnosis
and the necessary further treatment and precautions related io your condition,

this is the team who cared far you during your emergency room visit:

ED Attending Physician: Katz MD, Tamar

You are being cischarged today with adeanosis{s) :
Discharge Diagnosis: Closed head injury
Follow Up Appointments:
Follow Up with: your Primary Care Doctor in 1 week(s)
No ons deserves to be abused. Kf you need help, Please call 1-800-220-8116 ©
if you need 2 family doctor or specialist im your neighborhood, call 1 ~-(877)-808-2742
Activity ‘No activity restrictions
Restrictions:
General Instructions:
Take your discharge instructions and ail of your medicines to your foflow up appointment,
Please take ail of your madicine as instructed.
Please return to the Emergency Depariment if you have any further concerns or problems.
Please call your regular Docior or return to the Emergency Departmsnt if the symptoms worsen or persist,
Procedures performed during your emergency visit:
No procedures performed
Immunization provided during your emergency visit:
No immunizations provided
Medications received during your emergency visit:

acetaminophen Tablet

Viedication List

Please continue to take these medications as prescribed and follow up with your Family Doctor. If you
do not have a Physiclan please get a Primary Care Physician ASAP.

Benadryl 25 mg oral tablet 2 orally once a day (at bedtime)
' Naprosyn 375 mg oral tablet 4 tab(s) orally 2 times a day, As Needed - as needed for pain

Paxil 20 mg oral tablet 1 tab/s) orally once a day (at bedtime)

 

 

Requested By: Tomehick. Tadi (RN) Printed From : PODS
02/27/19 16:56 Pace i

 

 

 

 

 
ase RIG CEOMMAK Document 2 Filed 03/29/19 Page 8 of 8
Veron Wasna\s YS sdexed eM ~ Kort Attachment 3.F.10.a

PHILADELPHIA DEPARTMENT OF PRISONS
INMATE GRIEVANCE FORM
ASD BCE DC Hoc PICC RCE
NAME: HOUSING UNIT:
PID: INTAKE NUMBER: VS

Check box oily if grievance is regarding Medical Services [|
Description of Grievance, incident or Problem
(Include date aad time of incident)

 

a
Action Requested by larmaie:

Svs

oO
See: Continuation of Grievance -Page 2 YES
Describe how and when you tried io resolve this Grievance informally.

“a No Ts

Ca

Date that you are depositing this Grievance in a grievance box: te [ste Hi (-tu

7
Signature of Grievant: Date:  “#~\ i) WA

86-570 (Rev. 6/16) 1, Deputy Warden for Administration 2. Warden 3. Inmate's Receipt of Filing
